{¶ 20} While I concur in the result reached by the majority, I write separately as I am not convinced that the appellant has failed to establish the existence of a fiduciary relationship with the appellee. The majority opinion allows that a fiduciary relationship may be created either formally or informally, but appears to discount the undisputed testimony of the appellant that the appellee made verbal promises, in addition to a written commitment, to attempt collection on her behalf. I do not see this as a unilateral imposition of a relationship. I would find, however, that even assuming appellant established the existence of a fiduciary relationship, she failed in her proof that the duty was breached, as the appellee fulfilled its duty. Accordingly, I respectfully concur in the judgment of the majority only.